DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-41 are pending.
The applicants have amended the claims to address the previous issues raised regarding 35 U.S.C. 112, and these changes have resolved the issues.  The previous rejection of the claims based upon 35 U.S.C. 112 have now been withdrawn.
It is of note that in the previous Office Action there was a note of listings and a concern of the listing of comma between the last two items.  Claim 9 was listed which did not have the issue, and Examiner notes that claim 11 should have been listed in the previous Office Action instead.  The claim is understood to be referring of a desired feature from one of the resistances listed after “at least one of”.

Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive.  The applicants have argued concerning the metallurgical bond between the two materials, and of the location of the gate area having the layers.  
The applicants have focused the arguments concerning the formed layers and the Domec reference that is addressed in forming gripping devices, and that it is directed to a different problem.  In this case, the arguments are noted, however, in response to applicant's arguments against the references individually, in this case of the Domec reference, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Here, the Keir reference teaches of the claimed layered portions at the gate area of an injection molding machine.  The Domec reference teaches of a known method in forming layered surfaces upon an object and thus one skilled in the art would recognize and incorporate the known layering process into the Keir reference.  The Domec reference is teaching of a known process in forming a layer upon a base, wherein the layer and base are of two different materials.  This is relevant to Keir as this is a structure already known in the injection molding arts of a formed layer upon a base in which it is also of two different materials between the layer and base.  The Domec reference teaches of forming the layer that includes of wear resistance upon the layer and this is relevant to the Keir reference that also teaches of wear resistance coatings.
The arguments set forth by the applicants are noted but is not persuasive of particularly of one skilled in the art in combining the Keir reference with the Domec as both pertain to formation of structures with layers upon a base, particularly of layers with wear resistance.  Thereby, the rejection of the claims as previously set forth in the Office Action dated 9/3/2020 remain.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-15, 18, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keir (US 9272453) in view of Domec (US 2014/0352943) and Skzek (US 2002/0110649, see IDS).
Keir teaches of an injection mold that includes a gate pad insert 146, insert 140, nozzle 128 that may be formed from a combination of metals.  The components selected can be from different materials from one another and having different hardness so that certain components war more than others, and also having different thermal conductivities.  In addition, wear surfaces of the gate pad 146 and valve stem 138 could be coated with wear-resistant coatings, such as diamond-chrome, chrome, nickel-cobalt, cobalt, or other suitable coatings, see Col. 5, lines 35-62.

Thus, Keir teaches of a method of forming a gate, the method comprising:
(a)    providing a base of a first base material (see gate pad insert 146), said base having a gate area;
(b)    adding a layer of a second material to said base in the gate area (wear surfaces teaching), wherein said second material has a characteristic that differentiates the second material from the first base material (see Keir Col. 5, lines 35-62);
(c) modifying an inner surface in said gate area comprised of said second material to define the gate (via application of the wear surface layer upon the gate, this formed layer is considered as modified as it aligns to form the gate).

Keir does not specifically teach of adding the layer to the gate area “by an additive manufacturing process to form a metallurgical bond”. 

Domec teaches of the formation of a surface (layer) upon a base material, the surface (layer) being formed via additive manufacturing as a known alternative process [0063], see other known processes include electro-deposition, laser metal deposition, chemical vapor deposition, plasma assisted processes, etc, see [0055], further, the surface processing includes the teaching of the base material that may be diffused with a diffusion material to alter the composition of the surface.  These are seen as formation of layers upon a base material.  Thereby, a formation of a diffusion layer, see [0034], see also in Figure 4 and [0044]-[0045] of the body 405 transitions at interface 440 to the carburized layer 430 and of the outer surface 402, and further of the coatings that are chemically attached to a surface (e.g. metallurgical bonding), see [0030].  
Regarding, the method of applying via additive manufacturing of Domec, there is teaching of layer by layer with different hardness values for each layer, see [0065], and further of the different process that includes allowing for layering of two or more types of powdered materials and includes the layers of varying compositions that are integrally formed.  In this case, formation between the layers can include metallurgically bond between the first material and second material, the additive manufactured layers can further be treated treated via diffusion process (which causes metallurgical bonds), see [0066].  Thereby, Domec teaches known methods of applying a surface layer upon a base, particularly with outer layer having enhanced wear resistance, see [0026], and would be relevant to the wear resistance application of the structure in Keir.
Furthermore, Skszek teaches of the formation of a gate in an mold via direct-metal deposition, this being a manufacturing process see [0003] and as an additive 
	It would have been obvious for one of ordinary skill in the art to form the layer of the second material (wear resistance layer) of Keir via the additive manufacturing process as taught by Domec.  One would have been motivated to do so because Skszek discloses that it is known to form the gate layers via additive manufacturing, and thus using Domec’s additive manufacturing process suitable for wear resistant metallurgic layer to apply the layer of second wear-resistant material of Keir would yield  predictable and reasonable expectation of successful results.

In regards to claim 2 (dependent upon claim 1), wherein said characteristic is at least one of increased wear resistance, increased erosion resistance and increased corrosion resistance.
See teaching of wear resistance surface by Keir, and also of coating/platings by Domec, see [0036], thereby increased resistance to mechanical wear is one known characteristic.

In regards to claim 3 (dependent upon claim 1), wherein said characteristic is a relatively high hardness.
See wear resistance layer by Keir. See also teaching in Domec, such as in claim 2 in which the hardness of the carburized layer is greater than the hardness of the base material.



In regards to claim 5 (dependent upon claim 1), wherein an interstitial layer of material is added between said base and said layer of said second material.  Domec teaches of the additional layer formed between the base and the outer layers of the wear, see plural layers upon the base, see [0063].

In regards to claim 6 (dependent upon claim 5), wherein an interstitial layer of material is added between said base and said layer of said second material by an additive manufacturing process, such that a first metallurgical bond is formed between said base and said interstitial layer and a second metallurgical bond is formed between said interstitial layer and said layer of second material.
See teaching by Domec of additive manufacturing of the multiple layers, see [0063] including outer layer and inner layer that are on a base, and of the formation of metallurgical bond, see the various diffusion process for chemically surface process of the layers, see [0066].  Here, it would have been obvious for one of ordinary skill in the art to modify Keir in view of Domec and Skszek with the additive manufacturing process providing an interstitial layers between the outer layer and the base as further taught by Domec as these are known configurations in forming the bonded wear resistance layer 

In regards to claim 8 (dependent upon claim 1), wherein said gate area is at least in part in an injection nozzle.  See Keir, Figure 2B.

In regards to claim 9 (dependent upon claim 1), wherein gate area in at least in part in an injection nozzle tip of an injection nozzle assembly.  See Keir, Figure 2B.

In regards to claim 10, Keir teaches of a method of forming a gate in a mold component, said method comprising (see also teachings by Keir in regards to claim 1):
(a)    providing a base made from a first material (see gate pad insert 146);
(b)    forming a gate area in said base (see Figure 2B);
(c)    providing a second material that has a characteristic that differentiates the second material from the first material (see Keir see Col. 5, lines 35-62 regarding the wear layer of second material);
(d)    adding a layer of the second material to said base in the gate area (see wear layer upon the gate insert);
(e)    forming said gate such that an inner surface of the second material defines the gate (same as process (c) of claim 1).
In regards to claim 10, Keir does not specifically teach of “by an additive manufacturing process to form a metallurgical bond with an adjacent material”.

Furthermore, Skszek teaches of the formation of a gate in an mold via direct-metal deposition, this being a manufacturing process see [0003] and as an additive 
	It would have been obvious for one of ordinary skill in the art to form the layer of the second material (wear resistance layer) of Keir via the additive manufacturing process as taught by Domec.  One would have been motivated to do so because Skszek discloses that is known to form the gate layers via additive manufacturing, and thus using Domec’s additive manufacturing process suitable for wear resistant metallurgic layer to apply the layer of second wear-resistant material of Keir would yield predictable and reasonable expectation of successful results.

In regards to claim 11 (dependent upon claim 10), wherein said characteristic is at least one of increased wear resistance, increased erosion resistance and increased corrosion resistance.
See teaching of wear resistance surface by Keir, and also of coating/platings by Domec, see [0036], thereby increased resistance to mechanical wear is one known characteristic.

In regards to claim 12 (dependent upon claim 10), wherein said characteristic is a higher hardness.
See wear resistance layer by Keir.  See also teaching in Domec, such as in claim 2 in which the hardness of the carburized layer is greater than the hardness of the base material.



In regards to claim 14 (dependent upon claim 10), the limitations are set forth in claim 5.  See the teachings as set forth to claim 5 above.

In regards to claim 15 (dependent upon claim 14), the limitations are set forth in claim 6.  See the teachings as set forth to claim 6 above.

In regards to claim 18 (dependent upon claim 10), further comprising prior to (b), (h) forming a nozzle bore of said mold component in said base. See in Keir, the nozzle bore, Figure 2B. of the nozzle bore 134, and it would have been obvious from the shapes of the mold elements in Keir that implies the forming nozzle bore in the base prior to later steps of applying the wear resistance layer.

In regards to claim 24 (dependent upon claim 10), the limitations are set forth in claim 8.  See the teachings as set forth to claim 8 above.

In regards to claim 25 (dependent upon claim 10), the limitations are set forth in claim 9.  See the teachings as set forth to claim 9 above.

Claims 16, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keir in view of Domec and Skszek as applied to claim 10 above, and further in view of Slisse (US 2017/0259481).

Keir does not specifically teach of the gate having the base portion that forms the outside profile of the mold component.
See Keir Figure 2B, see gate pad insert 146 having a profile.  In this regards, Slisse teaches of a gate insert 28 that includes a mold cavity surface 35 that forms the outside profile as it is adjacent to the mold cavity 32, see Figure 1B, 1C.
In this case, regarding the shaped profile, it would have been obvious to have modified the gate of Keir in view of Domec and Skszek such that the base portion forms the outside profile of the mold component in the manner taught by Slisse.  One would have been motiviated to do so because Slisse discloses that it’s known to have a gate insert including a mold cavity surface to form the outside profile and thus is combining known prior art elements according to known methods to yield predictable and reasonable expectation of success.   

In regards to claim 17 (dependent upon claim 10), further comprising prior to (b), (g) forming a profile of an inner cavity of said mold component in said base. See similar claimed features in claim 16 as taught by the Slisse reference in the base having a formed profile.

In regards to claim 19 (dependent upon claim 17), further comprising after (g), wherein (b) comprises forming the gate area in said base from an inner cavity side of the mold component beneath said nozzle bore. See Keir Figure 2B, the gate area 160 

In regards to claim 20 (dependent upon claim 19), further comprising prior to (d) and after (b), (i) heat treating said base to harden said first material.
See Domec, see abstract, adding additive material and heating the surface at temperature and time.  See also [0015] of adding carbon source and heating, ie carburizing. Also see [0035] of boronizing, nitridizing, and [0036].

In regards to claim 21 (dependent upon claim 20), further comprising, after (d), (k) forming a specific form of the inner surface of a mold cavity in said base.  See Slisse, having Figure 2A with the mold cavity surface 35, of the gate insert 28, forms the inner surface of a mold cavity 32.

In regards to claim 22 (dependent upon claim 17), further comprising after (d), (1) forming said gate such that said inner surface of the gate is made defined by said second material. See teaching of Keir, of the gate pad insert 146 having a wear resistance layer, this would include the inner surface of the gate having the second material upon it.

Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keir in view of Domec and Skszek as applied to claims 1 and 10 above, and further in view of Guenther (US 2003/0124216).

	Keir, Domec, and Skszek do not specifically teach of a mold stack.
In this regards, Guenther teaches of inserts 30 that includes wear-resistant layer that are buried within the nozzle body, see [0032], and further teaching of different apparatus types having this including single multi-cavity molding apparatus, or a stack mold machine, or any other suitable type of injection molding apparatus, see [0020].
	It would have been obvious for one of ordinary skill in the art to have modified the gate insert of Keir in view of Domec and Skszek such that the gate insert arrangement is within a stack mold type of injection molding apparatus as taught by Guenther.  One would have been motivated to do so because Guenther discloses this known type of injection molding apparatus that utilizes portions of the melt flow having wear resistance layers and thus combining known prior art elements according to known methods to yield predictable and reasonable expectation of success.

In regards to claim 23 (dependent upon claim 10), wherein said gate is formed in a mold insert of a mold stack.  See above teaching in regards to claim 7.

Claims 26-30, 32-34, 36-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keir (US 9272453) in view of Domec (US 2014/0352943) and Skszek (US 2002/0110649, see IDS).
Keir teaches of an injection mold that includes a gate pad insert 146, insert 140, nozzle 128 that may be formed from a combination of metals.  The components selected can be from different materials from one another and having different hardness 
	Thereby in regards to claim 26:
	Keir teaches of a gate (see gate pad insert) comprising:
(i)    a base (see gate pad insert) made from a first material, said base having a gate area;
(ii)    a layer (see wear-resistant coating) formed above said first material in said gate area, said layer being made of a second material that has a characteristic that differentiates the second material from the first material (see also Domec, claim 2, in which the hardness of the carburized layer is greater than the hardness of the base material);
and has an inner surface that defines the gate (see gate pad insert 146, see Figure 2B wherein inner surface is the gate at location 142, inlet and 160, gate aperture).

Keir does not specifically state “wherein the second material is metallurgically bonded to the first material”.
	In this regards, see Domec, teaching of the formation of a surface upon a base material, the surface being formed via additive manufacturing as a known alternative method [0063], see other known methods including electro-deposition, laser metal deposition, chemical vapor deposition, plasma assisted processes, etc, see [0055], 
Furthermore, Skszek teaches of the formation of a gate in an mold via direct-metal deposition, this being a manufacturing process see [0003] and as an additive manufacturing process [0002].  Skszek teaches of the use of additive manufacturing in forming portions of the molds including the gate portion.
	It would have been  obvious for one of ordinary skill in the art to form the layer of the second material (wear resistance layer) of Keir via the additive manufacturing process as taught by Domec.  One would have been motivated to do so because 

In regards to claim 27 (dependent upon claim 26), wherein said characteristic is increased resistance to at least one of mechanical wear, erosion and corrosion.
See teaching of wear resistance surface by Keir, and also of coating/platings by Domec, see [0036], thereby increased resistance to mechanical wear is one known characteristic.

In regards to claim 28 (dependent upon claim 26), wherein said second material is bonded directly to said base.  Both Keir of the wear layer placed upon the gate pad insert, and Domec teaches of application of the second material layer upon the base.  

In regards 29 (dependent upon claim 26), wherein an intermediate layer of material is bonded to and between said base and said layer of second material operable to provide a buffer between base and said layer of second material.
See teaching of Domec, the diffusion layer, and further of teaching plural layers, see [0064] to [0066].

In regards to claim 30 (dependent upon claim 29), wherein said intermediate material is provided between said base and said layer of second material with a first 
	Domec teaches of diffusion layers formed including a second layer between the base and the first layer, see [0064] to [0066].  Here, it would have been obvious for one of ordinary skill in the art to modify Keir in view of Domec and Skszek with the additive manufacturing process providing an interstitial layers between the outer layer and the base as further taught by Domec as these are known configurations in forming the bonded wear resistance layer upon a base, thus this is combining prior art elements according to known methods to yield predictable and reasonable expectation of successful results.

In regards to claim 32 (dependent upon claim 26), wherein said gate is at least in part in an injection nozzle assembly.
See See Keir, Figure 2B, regarding injection nozzle assembly.

In regards to claim 33 (dependent upon claim 26), wherein said gate is in a nozzle tip of an injection nozzle.
See Keir, Figure 2B, see nozzle tip 132.  

In regards to claim 34: 
Keir teaches of a gate (see gate pad insert 146) comprising:
(i)    a base made from a first wear resistant material, said base having a gate area;

The gate and layer features are similar to the features set forth in claim 26 above.
	Keir does not teach of the layer of the second wear resistant material being formed above the first material by an additive manufacturing process.
However, see Domec in the teachings as set forth in claim 26 above, including the teaching of additive manufacturing process in forming the layers upon the base.

In regards to claim 36 (dependent upon claim 34), this encompasses the claim limitation as set forth in claim 32.  See the teachings as set forth to claim 32 above.

In regards to claim 37 (dependent upon claim 34), this encompasses the claim limitation as set forth in claim 33. See the teachings as set forth to claim 33 above.

In regards to claim 38: 
Keir teaches of a gate comprising:
(i) a base formed of a first material having a first hardness, said base having a gate area;
and

The gate and layer features are similar to the features set forth in claim 26 above.

Keir does not specifically teach of the “the second material is metallurgically bonded to the first material and an inner surface of said inner layer defines the gate.”
	See the teachings of Domec as set forth above, see also claim 2 of Domec in which the hardness of the carburized layer is greater than the hardness of the base material, further Domec teaches the different diffusion process that forms metallurgic bonds via the chemical process, see [0030].
	
In regards to claim 40 (dependent upon claim 38), this encompasses the claim limitation as set forth in claim 32. See the teachings as set forth to claim 32 above.

In regards to claim 41 (dependent upon claim 38), this encompasses the claim limitation as set forth in claim 33. See the teachings as set forth to claim 33 above.

Claims 31, 35, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keir in view of Domec and Skszek as applied to claims 26, 34, and 38 above, and further in view of Guenther (US 2003/0124216).
In regards to claim 31 (dependent upon claim 26), wherein said gate area is at least in part in a mold insert of a mold stack.

In this regards, Guenther teaches of inserts 30 that includes wear-resistant layer that are buried within the nozzle body, see [0032], and further teaching of different apparatus types having this including single multi-cavity molding apparatus, or a stack mold machine, or any other suitable type of injection molding apparatus, see [0020].
	It would have been obvious for one of ordinary skill in the art to have modified the gate insert of Keir in view of Domec and Skszek such that the gate insert arrangement is within a stack mold type of injection molding apparatus as taught by Guenther.  One would have been motivated to do so because Guenther discloses this known type of injection molding apparatus that utilizes portions of the melt flow having wear resistance layers and thus combining known prior art elements according to known methods to yield predictable and reasonable expectation of success.

In regards to claim 35 (dependent upon claim 34), wherein said gate area is in a mold of a mold stack.  See above teaching in regards to claim 31.

In regards to claim 39 (dependent upon claim 38), wherein said gate is in a mold insert of a mold stack.  See above teaching in regards to claim 31.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744